              1 HANSON BRIDGETT LLP
                GILBERT J. TSAI, SBN 247305
              2 gtsai@hansonbridgett.com
                WINSTON K. HU, SBN 306677
              3 whu@hansonbridgett.com
                425 Market Street, 26th Floor
              4 San Francisco, California 94105
                Telephone:    (415) 777-3200
              5 Facsimile:    (415) 541-9366

              6 Attorneys for Defendant
                THE REGENTS OF THE UNIVERSITY
              7 OF CALIFORNIA

              8

              9
                                            UNITED STATES DISTRICT COURT
             10
                                         EASTERN DISTRICT OF CALIFORNIA
             11

             12
                TERRANCE MARSH; SANDI EDDE;                  Case No. 2:19-cv-02382-JAM-DB
             13 THEODORE MENDOZA; REBECCA
                VAN ANTWERP; LINDSAY                         STIPULATION TO EXTEND
             14 MACOMBER; KAREN JORDAN; and                  DEFENDANT THE REGENTS OF THE
                STACEY DAVIDSON, individuals,                UNIVERSITY OF CALIFORNIA'S TIME
             15                                              TO ANSWER OR OTHERWISE
                                Plaintiffs,                  RESPOND TO PLAINTIFFS'
             16                                              COMPLAINT; ORDER
                        v.
             17                                              [Fed. R. Civ. P., Rule 6(b);
                AFSCME LOCAL 3299, a labor                   E.D. Cal. Civil Local Rule 144(a)]
             18 organization; REGENTS OF THE
                UNIVERSITY OF CALIFORNIA, a public           Courtroom:       6
             19 university; and XAVIER BECERRA, in his       Judge:           The Honorable John A.
                official capacity as Attorney General of                      Mendez
             20 California,                                  Trial Date:      None Set
                                                             Action Filed:    November 26, 2019
             21               Defendants.

             22

             23

             24

             25

             26

             27

             28
                                                                             Case No. 2:19-cv-02382-JAM-DB
                  STIPULATION TO EXTEND DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA'S TIME
16122973.1                  TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS' COMPLAINT; ORDER
              1                                            STIPULATION

              2          Per Rule 6(b) of the Federal Rules of Civil Procedure and Civil Local Rule 144(a),

              3 Defendant The Regents of the University of California ("Defendant") and Plaintiffs Terrance

              4 Marsh, Sandi Edde, Theodore Mendoza, Rebecca Van Antwerp, Lindsay Macomber, Karen

              5 Jordan, and Stacey Davidson ("Plaintiffs") stipulate to extend Defendant's deadline to file its

              6 answer or other response to Plaintiffs' Complaint (ECF No. 1) by 45 days, to February 6, 2020.

              7          Defendant was served with the Complaint on December 2, 2019, setting the deadline to

              8 respond to the Complaint by December 23, 2019. This is the first extension of time sought and

              9 granted with respect to Defendant's responses to a pleading in this matter, and the extension will

             10 not affect the date of any event or other deadline already fixed by the Court.

             11          Defendant and Plaintiffs further stipulate that this extension is neither intended nor will be

             12 construed as a waiver of any objection or defense that the Defendant may have or could assert

             13 against the Complaint.

             14          IT IS SO STIPULATED.

             15

             16 DATED: December 20, 2019                             HANSON BRIDGETT LLP

             17

             18
                                                               By:          /s/ Gilbert J. Tsai
             19                                                      GILBERT J. TSAI
                                                                     WINSTON K. HU
             20                                                      Attorneys for Defendant
                                                                     THE REGENTS OF THE UNIVERSITY OF
             21
                                                                     CALIFORNIA
             22

             23

             24

             25

             26

             27

             28
                                                          -2-                 Case No. 2:19-cv-02382-JAM-DB
                   STIPULATION TO EXTEND DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA'S TIME
16122973.1              TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS' COMPLAINT; [PROPOSED] ORDER
              1 DATED: December 20, 2019                           FREEDOM FOUNDATION

              2

              3
                                                             By:        /s/ Mariah Gondeiro
              4                                                    MARIAH GONDEIRO
                                                                   REBEKAH MILLARD
              5                                                    ATTORNEYS FOR PLAINTIFFS TERRANCE
                                                                   MARSH, SANDI EDDE, THEODORE
              6
                                                                   MENDOZA, REBECCA VAN ANTWERP,
              7                                                    LINDSAY MACOMBER, KAREN JORDAN,
                                                                   AND STACEY DAVIDSON
              8

              9                                              ORDER

             10         PURSUANT TO THE STIPULATION OF THE PARTIES, and finding good cause

             11 therein,

             12         IT IS HEREBY ORDERED that Defendant's deadline to file its answer or other response

             13 to Plaintiffs' Complaint (ECF No. 1) by 45 days, to February 6, 2020.

             14         IT IS SO ORDERED.

             15

             16 Date: December 26, 2019                      ___/s/ John A. Mendez________
                                                             The Honorable John A. Mendez
             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                          -3-                 Case No. 2:19-cv-02382-JAM-DB
                   STIPULATION TO EXTEND DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA'S TIME
16122973.1              TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS' COMPLAINT; [PROPOSED] ORDER
